—Appeal by the defendant from a judgment of the County Court, Orange County (Berry, J.), rendered June 4, 1996, convicting him of criminal possession of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant knowingly, voluntarily, and intelligently waived his right to appeal his conviction and sentence as part of his negotiated plea of guilty (see, People v Callahan, 80 NY2d 273). Thus, the defendant is precluded from claiming, inter alia, that tbe sentence imposed by the court was excessive (see, People v Callahan, supra; People v Hayes, 229 AD2d 596; People v Kazepis, 101 AD2d 816). Bracken, J. P., Pizzuto, Altman, Krausman and Lerner, JJ., concur.